101 F.3d 684
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellant-Cross-Appellee,v.Mario CHALARCA, Defendant-Appellee-Cross-Appellant.
Nos. 96-1171, 96-1200.
United States Court of Appeals, Second Circuit.
May 15, 1996.

1
APPEARING FOR APPELLANT:  Daniel C. Becker, Assistant United States Attorney for the Southern District of New York, New York, NY.


2
APPEARING FOR APPELLEE:  Alan E. Kudisch, Kew Gardens, NY.


3
S.D.N.Y.


4
AFFIRMED.


5
Present:  MESKILL, MINER, Circuit Judges, SCULLIN, JR.,* District Judge.


6
The mandate shall issue forthwith.  A written opinion will follow.



*
 The Honorable Frederick J. Scullin, Jr. of the United States District Court for the Northern District of New York, sitting by designation